Pratt, J.:
It is found by the court at Special Term that the acts of defendant, now complained of, were done in accordance with the expressed wish of the plaintiff, and that finding was warranted by the testimony. Upon that state of facts no trespass was committed.
Haying induced the defendants to expend large sums of money in building the road, it would be contrary to all principles of equity to enjoin its operation.
The judgment must be affirmed with costs.
Present — Barnard, P. J., Pratt and Dykman, JJ.
Judgment affirmed, with costs.